OPINION OF THE COURT
Per Curiam.
Respondent Daniel J. Brady was admitted to the practice of *138law in New York by the First Judicial Department on September 2, 1982 and maintained an office for the practice of law therein until November 1992 when he informally withdrew from practice.
The Departmental Disciplinary Committee is seeking an order pursuant to 22 NYCRR 603.16 (b) (1) and Judiciary Law § 90 (2) suspending respondent from the practice of law on the ground that he is incapacitated from continuing to practice law by reason of mental infirmity and alcohol addiction.
A complaint had been filed against respondent for failure to complete the administration of an estate. He has been under medical care and states that he is no longer living in New York. He asks that his request for medical suspension be granted and that the Committee withhold final action on the estate complaint until he is in a position properly to respond to it.
The written reports from respondent’s physician, together with his affidavit containing admissions, sufficiently establish respondent’s incapacity due to physical and mental infirmities (see, Matter of Deull, 180 AD2d 366).
Accordingly, the Committee’s motion for an order pursuant to 22 NYCRR 603.16 (b) (1) suspending respondent from the practice of law for an indefinite period and until further order of this Court, upon the ground that respondent is incapacitated by reason of mental infirmity and alcohol addiction, should be granted, effective immediately.
Sullivan, J. P., Wallach, Kupferman, Asch and Tom, JJ., concur.
Application granted, and respondent suspended from practice as an attorney and counselor-at-law in the State of New York, effective immediately, for an indefinite period of time and until the further order of this Court, as indicated.